United States Court of Appeals
                     For the First Circuit


No. 05-2522

                            ADAM JENNINGS,

                         Plaintiff, Appellant,

                                  v.

                            KENNETH JONES,

                         Defendant, Appellee.



                             ERRATA SHEET

     The opinion of this Court issued on March 7, 2007 is amended
as follows:


     Page 65, line 10:    replace "findings of facts" with
"findings of fact"

     Page 71, in footnote 39, second line:       replace "entering a
JMOL" with "entering JMOL"

     Page 76, first line of block quote:     replace "[plaintiffs]"
with "[Plaintiffs]"

     Page 80, line 4: replace "See Wilson v. Layne, 526 U.S.
603, 615 (1999)" with "See Wilson, 526 U.S. at 615"

     Page 80, in footnote 42, sixth line from the end: replace
"Priester, 208 F.3d at 926" with "Priester v. City of Riviera
Beach, 208 F.3d 919, 926 (11th Cir. 2000)"

     Page 81, line 15: replace "Brady v. Dill, 187 F.3d 104, 116
(1st Cir. 1999)." with "Brady, 187 F.3d at 116."
    Page 89, line 7:    delete ","

    Page 100, line 8:    replace "its" with "their"

    Page 102, line 11:   replace "principal" with "principle"

    Page 108, line 7:    replace "emphasis" with "emphases"

     Page 111, footnote 57, lines 7-12: do not indent margins;
these lines are not part of the block quote